


117 S2263 IS: Sustainable Skies Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2263
IN THE SENATE OF THE UNITED STATES

June 24, 2021
Mr. Brown (for himself, Ms. Cantwell, Mr. Warnock, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To amend the Internal Revenue Code of 1986 to provide a tax credit for sustainable aviation fuel, and for other purposes.


1.Short titleThis Act may be cited as the Sustainable Skies Act. 2.Sustainable aviation fuel credit (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 40A the following new section: 

40B.Sustainable aviation fuel credit
(a)In general
(1)Credit amountFor purposes of section 38, the sustainable aviation fuel credit for the taxable year is, with respect to each gallon of sustainable aviation fuel which is used by the taxpayer in the production of a qualified mixture— (A)a base credit amount of $1.50, plus
(B)the applicable supplementary credit amount. (2)Applicable supplementary credit amount (A)In generalFor purposes of paragraph (1), the applicable supplementary credit amount is $0.01 for every percentage point above 50 percent for which the sustainable aviation fuel is certified under subsection (f) to reduce emissions in comparison with petroleum-based jet fuel as described in subsections (d)(2)(A) or (d)(2)(B).
(B)Maximum supplementary credit amountFor purposes of subparagraph (A), the maximum applicable supplementary credit amount allowable is $0.50. (3)40A ExceptionIf the biodiesel fuels credit under section 40A is not in effect for a taxable year, paragraph (1)(A) shall by applied by substituting $1.15 for $1.50.
(b)Qualified mixtureFor purposes of this section, the term qualified mixture means a mixture of sustainable aviation fuel and kerosene, which— (1)is sold by the taxpayer producing such mixture for use in an aircraft that has fuel uplift in the United States, or
(2)is used— (A)by the taxpayer producing such mixture, and 
(B)in an aircraft that has fuel uplift in the United States. (c)Sale or use must be in trade or business, etcSustainable aviation fuel used in the production of a qualified mixture shall be taken into account—
(1)only if the sale or use described in subsection (b) is in a trade or business of the taxpayer, and (2)for the taxable year in which such sale or use occurs.
(d)Sustainable aviation fuelFor purposes of this section, the term sustainable aviation fuel means liquid fuel— (1)that—
(A)consists of synthesized hydrocarbons,  (B)meets the requirements of—
(i)ASTM International Standard D7566, or (ii)the Fischer Tropsch provisions of ASTM International Standard D1655, Annex A1, 
(C)is derived from biomass (as such term is defined in section 45K(c)(3)), waste streams, renewable energy sources, or gaseous carbon oxides, and (D)is not derived from palm fatty acid distillates, and
(2)that achieves at least a 50 percent lifecycle greenhouse gas emissions reduction in comparison with petroleum-based jet fuel, as determined by a test that shows— (A)the fuel production pathway achieves at least a 50 percent reduction of the aggregate attributional core lifecycle emissions and the positive induced land use change values under the lifecycle methodology for sustainable aviation fuels adopted by the International Civil Aviation Organization with the agreement of the United States, or
(B)the fuel production pathway achieves at least a 50 percent reduction of the aggregate attributional core lifecycle greenhouse gas emissions values and the positive induced land use change values under another methodology that the Secretary, in consultation with the Administrator of the Environmental Protection Agency and the Secretary of Energy working jointly, determines is—  (i)reflective of the latest scientific understanding of lifecycle greenhouse gas emissions, and
(ii)as stringent as the requirement under subparagraph (A).  (e)Time limit for adoption of new sustainable aviation fuel emissions reduction testFor purposes of subparagraph (B) of subsection (d)(2), the Secretary, in consultation with the Administrator of the Environmental Protection Agency and the Secretary of Energy working jointly, shall, within 24 months after the date of the enactment of this section, adopt at least one methodology for testing lifecycle greenhouse gas emissions that meets the requirements of such subparagraph.
(f)Certification requirements
(1)In generalNo credit shall be allowed under subsection (a) unless the taxpayer meets certification requirements demonstrating the sustainable aviation fuel conforms with one of the lifecycle greenhouse gas emissions reduction tests under subsection (d)(2). (2)Certification requirement for test in (d)(2)(A)For purposes of paragraph (1), with respect to certifications based on the test under subparagraph (A) of subsection (d)(2), the taxpayer shall obtain from the fuel producer a certification from a sustainability certification scheme approved by the International Civil Aviation Organization demonstrating that the fuel conforms with the Carbon Offsetting and Reduction Scheme for International Aviation’s sustainability criteria and the traceability and information transmission requirements approved by the International Civil Aviation Organization with the agreement of the United States.
(3)Certification requirements for test in (d)(2)(B)For purposes of paragraph (1), with respect to certifications based on the test under subparagraph (B) of subsection (d)(2)— (A)the taxpayer shall obtain from the fuel producer a certification that the fuel has been determined by the Environmental Protection Agency to qualify under the requirements of such subparagraph, and 
(B)the taxpayer shall obtain from the fuel producer an additional certification that the fuel conforms with the sustainability criteria and the traceability and information transmission requirements that the Secretary, in consultation with the Administrator of the Environmental Protection Agency and the Secretary of Energy working jointly, determines are equivalent with those necessary to claim emissions reductions from sustainable aviation fuel use under the Carbon Offsetting and Reduction Scheme for International Aviation adopted by the International Civil Aviation Organization with the agreement of the United States. (g)TerminationThis section shall not apply to any sale or use after December 31, 2031. .
(b)Credit made part of general business creditSection 38(b) of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by inserting after paragraph (33) the following new paragraph:   (34)the sustainable aviation fuel credit determined under section 40B..
(c)Conforming amendmentSection 40A(f) of such Code is amended by striking paragraph (4).  (d)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 

